Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 Nov 2020 has been entered. 
	
Response to Arguments
Regarding the rejection under 35 USC 103
Applicant's arguments filed 24 Nov 2020 have been fully considered but they are not persuasive. Applicant asserts that a prima facie case for obviousness has not been set forth because “the combination does not teach or suggest ‘determining a reward for the guest based upon both the data and the interaction by the guest with the interface.’” Applicant’s remarks, p. 7, emphasis original. In support of this assertion, Applicant asserts that “Seele describes a reward system used to compensate people for their time spent participating in activities, in particular, time spent in activities that people generally do not enjoy such as standing in line,” citing to Seele’s abstract. Id. Applicant asserts that if combined, Bayne in view of Seele would reward “a person for spending time in a line as detected by the access queue and the entrance barrier,” and that “the determination of a reward is only based on the data (i.e. "data corresponding to time elapsed from detection of the guest via the first alleged sensor, the access barrier, to detection of Id. This is not persuasive for two reasons. 
As an initial matter, Bayne discloses that users can present their portable module at a terminal to determine which attractions they are eligible to visit, that the terminals work “in the same way as the access barrier,” and that the terminal may be combined with the public displays. Bayne, paragraph [0094]. Bayne paragraph [0069] and fig. 1 disclose that the public display is located proximate to the ride. This is a disclosure of a system which 1) determines queue time data (as set forth on pp. 6 and 7 of the final action mailed 24 Jun 2020), and 2) detects an input by the guest at the terminal. 
Moreover, Seele discloses a system which includes rewarding a user based on waiting time, a display near a queue for interaction by the customer and rewarding the customer based on that interaction. Seele, paragraphs [0018], [0046], and [0076], as set forth on p. 7 of the final action. Therefore, the combination of Bayne, which discloses the attraction queue timing system which detects user inputs, with Seele, which discloses rewarding a customer based on both the time spent waiting in line and interaction from, for example, answering survey questions, discloses the claimed invention. For at least these reasons, Applicant’s arguments are not persuasive. 
Applicant adopts the same argument for claims 1 and 10, and asserts that the dependent claims are allowable as depending from allowable independent claims. Applicant’s remarks, pp. 8-9. For the reasons set forth above, this is not persuasive. The rejections are maintained. 
Examiner is willing to conduct an interview. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/077,009, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application 14/077,009 is devoid of disclosure pertaining to first and second sensors position in a range of a first and second area of the attraction as claimed in claims 1, 10, and 15. The application also fails to disclose a purchase offer as in claim 4; a second interface in communication with the first interface as in claims 5 and 6; the RFID reader as in claim 8; the sensors placed at the entrance and exit from the attraction as in claims 9 and 15; the kiosk as in claims 10 and 14; the elapsed time from entrance to exit of the attraction as in claims 10 and 15; the report as in claim 13; the displaying of a location of a second user as in claim 14; the satisfaction level of the guest as in claim 17; and the email, the SMS message, and the MMS messages of claim 20. 
The independent claims find priority support in provisional application 62/270,410 filed 21 December 2015. The dependent claims not expressly set forth above incorporate the limitations of the claims from which they depend, so their priority date is also 21 December 2015. With the exception of dependent claim 20, the portions of the dependent claims set forth 
The MMS messages of claim 20 do not have priority support in the provisional application. Therefore, the priority date of claim 20 is 21 December 2016. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0277276 to Bayne et. al. (“Bayne”) in view of U.S. Patent Publication No. 2005/0278215 to Seele (“Seele”).
Claim 15:
Bayne discloses the following elements:
A method for tracking a guest comprising: ([0055] users are provided portable modules; [0083] system tracks location of portable modules)
positioning a first sensor in range of an entrance area of an entertainment attraction; ([0055] access barrier to access a queue for an attraction; [0056] access barrier includes a detector)
positioning a second sensor in range of an exit area of the entertainment attraction;
detecting the guest via the first sensor; ([0064] system stores the time the user entered the access queue and the time the user left the access queue; [0060] user leaves access queue through entrance barrier and time is stored)
detecting the guest via the second sensor; ([0064] system stores the time the user entered the access queue and the time the user left the access queue; [0060] user leaves access queue through entrance barrier and time is stored)
determining data corresponding to time elapsed from detection of the guest via the first sensor to detection of the guest via the second sensor; ([0064] system stores the time the user entered the access queue and the time the user left the access queue; individual wait time is determined based on stored time user entered access queue and left the access queue; [0060] user leaves access queue through entrance barrier and time is stored)
transmitting the data for storage; ([0064] system stores the time the user entered the access queue and the time the user left the access queue)
positioning an interface for interaction by the guest by receiving an input from the guest; ([0069] public display shows attraction information; [0094] terminals may be combined with public displays; user presents portable module to terminal to highlight attractions for which user has eligible entry access criteria)
. 
Bayne does not explicitly disclose offering a reward to the user via the interface. Seele discloses rewarding a user based on time spent waiting for goods or services and for answering survey questions while in line. Seele, paragraph [0018]. Seele also discloses a display near a 
Claim 16:
Bayne in view of Seele discloses the elements of claim 15, above. Bayne also discloses terminals that may be combined with public displays, wherein a user presents a portable module to terminal to highlight attractions for which user has eligible entry access criteria. Bayne, paragraph [0094]. Bayne does not disclose transmitting the input for storage. Seele discloses:
receiving input from the guest via the interface; ([0045] monitoring system is configured to receive signals from user signaling mechanism; user can signal when to begin and end monitoring; [0049] monitoring system may be co-located or single unit with other elements including interface; see also Fig. 3, element 330)
and transmitting the input from the guest for storage. ([0053] system stores person specific information including duration of participation)
Bayne discloses an interactive display near a queue for a line. Seele discloses an interactive display that stores participation information. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the rewards system display of Seele with the interactive public displays of Bayne because “making 
Claim 18:
Bayne in view of Seele discloses the elements of claim 15, above. Bayne also discloses a system that can receive user input (paragraph [0094]). Seele also discloses:
wherein the reward for the guest comprises a discount. ([0044] reward can be a discount on a future purchase)
Bayne discloses an interactive user interface. Seele discloses a reward for user interaction, wherein the reward can be a discount. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the rewards system display of Seele with the interactive public displays of Bayne because “making use of a person's time while he or she is waiting benefits both that person and the entity making use of the time.” Seele, paragraph [0046].

Claims 1-2, 4-8, 10, 12, 14, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0277276 to Bayne et. al. (“Bayne”) in view of U.S. Patent Publication No. 2005/0278215 to Seele (“Seele”) and in view of U.S. Patent Publication No. 2014/0249866 to Popkey et. al. (“Popkey”).
Claim 1:
Bayne discloses the following elements:
A system for tracking a guest comprising:
a first sensor positioned in range of an entrance to a queue line for an entertainment attraction; ([0055] access barrier to access a queue for an attraction; [0056] access barrier includes a detector)
a second sensor positioned in range of an exit from the queue line for the entertainment attraction; ([0055] entrance barrier at exit of a queue for an attraction; [0056] entrance barrier includes a detector)
a storage device in communication with the first sensor and the second sensor, the storage device configured to store tracking data corresponding to the guest being sensed at the queue line by the first sensor and the second sensor; ([0064] system stores the time the user entered the access queue and the time the user left the access queue; [0060] user leaves access queue through entrance barrier and time is stored)
and an interface positioned proximate to the entertainment attraction . ([0069] public display shows attraction information; [0094] terminals may be combined with public displays; user presents portable module to terminal to highlight attractions for which user has eligible entry access criteria)
Bayne does not explicitly disclose offering a reward to the user via the interface. Seele discloses rewarding a user based on time spent waiting for goods or services and for answering survey questions while in line. Seele, paragraph [0046]. Seele also discloses that the questions may be presented to a user in a queue line at a theme park. Seele, paragraph [0076]. It would 
Examiner notes that the claim only requires that the interface provides a reward to the guest; it does not recite that the interface displays the reward to the guest. Nevertheless, Popkey discloses kiosks located throughout an amusement park (paragraph [0049]), that the user can access their account via the kiosk (paragraph [0051]), and that users may be provided rewards to their accounts (paragraph [0069]). Popkey also discloses access terminals near individual attractions (paragraph [0065]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the account-access kiosks of Popkey with the reward based interactive interface of Bayne in view of Seele in order to allow patrons to “purchase goods and/or services by passing their unique identification (ID) across readers located throughout the venue.” Popkey, paragraph [0046]. Therefore, claim 1 is obvious over Bayne in view of Seele and Popkey. 
Claim 2:
Bayne in view of Seele and Popkey discloses the elements of claim 1, above. Bayne also discloses:
wherein the interface comprises a . ([0094] terminals may be combined with public displays; user presents portable module to terminal to highlight attractions for which user has eligible entry access criteria)
 a touch screen kiosk for customer interaction (paragraph [0049]). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the touch screen kiosk of Popkey for the interactive interface of Bayne in view of Seele. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Therefore, claim 2 is obvious over Bayne in view of Seele and Popkey. 
Claim 4:
Bayne in view of Seele and Popkey discloses the elements of claim 1, above. Bayne also discloses interactive interfaces proximate to the queue (paragraphs [0069], [0094]). Seele also discloses:
wherein the interface is configured to offer a purchase to the guest. ([0044] offered incentives may be conditional on a future purchase; [0048]-[0049] incentive system may offer incentives to person; incentive system may be co-located with other elements; see also Fig. 3, element 330)
Bayne discloses an interactive interface proximate to a queue. Seele discloses offering purchases to users via a system element within a monitoring area. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the rewards system display of Seele with the interactive public displays of Bayne because “making use of a person's time while he or she is waiting benefits both that person and the entity making use of the time.” Seele, paragraph [0046].

Bayne in view of Seele and Popkey discloses the elements of claim 1, above. Bayne also discloses:
a second interface in communication with the interface. ([0094] terminals may be combined with public displays; user presents portable module to terminal to highlight attractions for which user has eligible entry access criteria)
Claim 6:
Bayne in view of Seele and Popkey discloses the elements of claim 5, above. Bayne also discloses interactive interfaces proximate to the queue (paragraphs [0069], [0094]). Seele also discloses:
wherein the interface is configured to receive a message from the guest and transmit the message to the second interface. ([0045] monitoring system is configured to receive signals from user signaling mechanism; [0047] monitoring system receives signal to monitor guest; monitoring system offers the resulting incentives to the user; [0049] monitoring system may be co-located or single unit with other elements including interface; see also Fig. 3, element 330; [0057] personal interface device can be used to receive audio and text information, as well as reward information, from system)
Bayne discloses an interactive interface proximate to a queue. Seele discloses allowing the user to interact with the interface via a signaling mechanism. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the rewards system display of Seele with the interactive public displays of Bayne because 
To the extent that Bayne in view of Seele may be found as failing to disclose a messaging system as claimed, Popkey discloses that users can message other users via the account administration screen of a device (paragraph [0058]), and that users can access their accounts via venue kiosks (paragraph [0051]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the account access kiosks of Popkey with the reward based interactive interface of Bayne in view of Seele in order to allow patrons to “purchase goods and/or services by passing their unique identification (ID) across readers located throughout the venue.” Popkey, paragraph [0046]. Therefore, claim 6 is obvious over Bayne in view of Seele and Popkey.
Claim 7:
Bayne in view of Seele and Popkey discloses the elements of claim 1, above. Bayne also discloses:
wherein the first sensor or the second sensor is a camera. ([0082] waiting time may be determined by an image captured by a camera) 
Claim 8:
Bayne in view of Seele and Popkey discloses the elements of claim 1, above. Bayne also discloses:
wherein the first sensor or the second sensor is a radio frequency identification (RFID) reader. ([0110] unique identifier may be determined by RFID transmission)

Bayne discloses the following elements:
A system for tracking a guest comprising: ([0055] users are provided portable modules; [0083] system tracks location of portable modules)
a sensor positioned in range of a queue line; ([0055] access barrier to access a queue for an attraction; [0056] access barrier includes a detector)
a storage device in communication with the sensor, the storage device configured to store data corresponding to the guest being sensed by the sensor; ([0064] system stores the time the user entered the access queue and the time the user left the access queue; [0060] user leaves access queue through entrance barrier and time is stored)
and a  ([0069] public display shows attraction information; [0094] terminals may be combined with public displays; user presents portable module to terminal to highlight attractions for which user has eligible entry access criteria)
and a processor in communication with the storage device, the processor configured to determine (1) an elapsed time that the guest was in the queue line based upon the guest being sensed by the sensor

Bayne does not explicitly disclose offering a reward to the user via the interface. Seele discloses rewarding a user based on time spent waiting for goods or services and for answering survey questions while in line. Seele, paragraph [0018]. Seele also discloses a display near a queue for interaction by the customer and rewarding the user for the interaction. Seele, paragraph [0046]. Seele also discloses that the questions may be presented to a user in a queue line at a theme park. Seele, paragraph [0076]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the rewards system display of Seele with the interactive public displays of Bayne because “making use of a person's time while he or she is waiting benefits both that person and the entity making use of the time.” Seele, paragraph [0046].  
Seele also discloses that the user may interact with a display near a queue as set forth above. Neither Bayne nor Seele explicitly disclose that the interface comprises a touch screen. However, Popkey discloses a touch screen kiosk for customer interaction (paragraph [0049]). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the touch screen kiosk of Popkey for the interactive interface of Bayne in view of Seele. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Therefore, claim 10 is obvious over Bayne in view of Seele and Popkey. 

Bayne in view of Seele and Popkey discloses the elements of claim 10, above. Bayne also discloses a system that can receive user input (paragraph [0094]). Seele also discloses:
wherein the reward comprises a coupon. ([0044] reward can be a discount on a future purchase)
Bayne discloses an interactive user interface. Seele discloses a reward for user interaction, wherein the reward can be a discount on a future purchase. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the rewards system display of Seele with the interactive public displays of Bayne because “making use of a person's time while he or she is waiting benefits both that person and the entity making use of the time.” Seele, paragraph [0046].

Claim 14:
Bayne in view of Seele and Popkey discloses the elements of claim 10, above. Bayne also discloses reporting the location of the portable module (paragraph [0083]), and that the portable device may be used to find a missing person (paragraphs [0113]-[0114]). Neither Bayne nor Seele disclose displaying a location corresponding to a second guest. However, Popkey discloses: 
wherein the kiosk is further configured to display, via the touch screen, a location corresponding to a second guest in response to interaction with the touch screen by the guest. ([0050] system records last known location of associated RFID bracelet; patron can track associated RFID bracelets; [0049] touch screen kiosk for customer interaction)

Claim 19:
Bayne in view of Seele discloses the elements of claim 18, above. Bayne also discloses a system that can receive user input (paragraph [0094]). Seele also discloses that the [0057] personal interface device can be used to receive audio and text information, as well as reward information, from system (paragraph [0057]). Neither Bayne nor Seele explicitly disclose sending a communication to the guest corresponding to the reward. However, Popkey discloses:
sending a communication to the guest corresponding to the reward. ([0069] user is given discounts and reward points; [0053] system can send notifications to patrons via their personal communication devices; [0073] system can send push notifications and real time price adjustments (discount) to user’s device)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the reward information system of Bayne in view of Seele the reward communication of Popkey because since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed 
Claim 21:
Bayne in view of Seele and Popkey discloses the elements of claim 1, above. Bayne also discloses:
wherein the interface comprises a user interface element for interaction by the guest. ([0094] terminals may be combined with public displays; user presents portable module to terminal to highlight attractions for which user has eligible entry access criteria)

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0277276 to Bayne et. al. (“Bayne”) in view of U.S. Patent Publication No. 2005/0278215 to Seele (“Seele”) in view of U.S. Patent Publication No. 2014/0249866 to Popkey et. al. (“Popkey”) and further in view of U.S. Patent Publication No. 2001/0029483 to Schultz et. al. (“Schultz”).
Claim 3:
Bayne in view of Seele and Popkey discloses the elements of claim 1, above. None of Bayne, Seele, or Popkey explicitly disclose receiving customer satisfaction feedback. However, Schultz discloses:
wherein the interface is configured to accept customer satisfaction feedback from the guest. ([0041] kiosk can conduct customer satisfaction surveys)
Bayne in view of Seele and Popkey discloses an interface for customer interaction. Schultz discloses customer satisfaction feedback from the guest. Since each individual element 
Claim 20:
Bayne in view of Seele and Popkey discloses the elements of claim 19, above. Bayne also discloses a system that can receive user input (paragraph [0094]), and that the communication device can communicate with the system via messaging mechanisms (paragraph [0135]. Seele also discloses that the [0057] personal interface device can be used to receive audio and text information, as well as reward information, from system (paragraph [0057]). Neither Bayne nor Seele explicitly disclose that the communication is an email, an SMS, or an MMS message. However, Popkey also discloses:
wherein the communication to the guest comprises an Email message, an SMS message, or an MMS message. ([0066] users can enter email addresses; [0073] merchants can use phone and email account information to send push notifications, statistics, and other messages to the patrons)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the push notification system of Bayne in view of Seele the push notification communication of Popkey because since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed 
To the extent that Bayne in view of Seele and Popkey may not explicitly disclose sending an email, SMS, or MMS message to the user, Schultz discloses that the server may cause an email message to be transmitted to an email account designated by the buyer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the push notification system of Bayne in view of Seele and Popkey the email communication of Schultz because since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0277276 to Bayne et. al. (“Bayne”) in view of U.S. Patent Publication No. 2005/0278215 to Seele (“Seele”) and in view of U.S. Patent Publication No. 2001/0029483 to Schultz et. al. (“Schultz”).
Claim 17:
Bayne in view of Seele discloses the elements of claim 16, above. Bayne also discloses a system that can receive user input (paragraph [0094]). Seele also discloses receiving user input (paragraph [0046]). Neither Bayne nor Seele explicitly disclose receiving customer satisfaction feedback. However, Schultz discloses:
wherein the input front the guest comprises a satisfaction level of the guest. ([0041] kiosk can conduct customer satisfaction surveys)
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0277276 to Bayne et. al. (“Bayne”) in view of U.S. Patent Publication No. 2005/0278215 to Seele (“Seele”) in view of U.S. Patent Publication No. 2014/0249866 to Popkey et. al. (“Popkey”) and further in view of U.S. Patent Publication No. 2008/0133283 to Backer et. al. (“Backer”).
Claim 13:
Bayne in view of Seele and Popkey discloses the elements of claim 10, above. Bayne also discloses: 
wherein the processor is further configured to . ([0062] the system monitors the sensors and analyzes the data including throughput and wait times; [0065] multiple waiting times are analyzed to adjust the access criteria to control access queue)
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0277276 to Bayne et. al. (“Bayne”) in view of U.S. Patent Publication No. 2005/0278215 to Seele (“Seele”) in view of U.S. Patent Publication No. 2014/0249866 to Popkey et. al. (“Popkey”) and further in view of U.S. Patent Publication No. 2015/0154614 to Sullivan et. al. (“Sullivan”).
Claim 22:
Bayne in view of Seele and Popkey discloses the elements of claim 21, above. Bayne also discloses that a user presents a portable module to a terminal to highlight attractions for which user has eligible entry access criteria (paragraph [0094]). None of Bayne, Seele, or Popkey explicitly disclose a button. However, Sullivan discloses:
wherein the user interface element is a button. ([0044] graphical user interface includes a button)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Examiner, Art Unit 3628